Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/199,101 filed on February 26, 2008.
The amendment contains amended claims: 21, 23-40. Claims 21, 23-40  are rejected under the same ground of rejection used in the office action herein. 

Response to Arguments
Applicant’s argument regarding the Non-statutory double patenting is persuasive and therefore the Non-statutory double patenting rejection is withdrawn.

	Applicant’s arguments regarding the prior art rejection have been fully considered but are not persuasive.  In particular the applicant argues:
	Nothing in Penilla describes "receiving ... first input authentication data from the first user device, the first input authentication data comprising an input voice signal," as recited in amended claim 21. Moreover, nothing in Penilla discloses or suggests "determining that a key device is inside the vehicle," "scanning to detect a first user device," and "transmitting a request for authentication data to the first user device . .. based on the determination," as recited in amended claim 21. Ricci, Escareno, Schlager, Wilder, and Shimizu do not cure these deficiencies of Penilla.
FIG. 9B, 374, “detecting user completing use of the vehicle upon use entry at the computing device”; furthermore,  Pennilla in FIG. 10, 452 discloses “detecting user in vehicle and identify face of driver..”. Thus, Examiner construes the cited figures as determining that a key device is inside the vehicle and scanning to detect a first user device. Furthermore, Penilla discloses in at least col. 5, lines 37-42, where the device is detected to be within a range of communication with the vehicle. 
Penilla discloses in FIG. 31B sending a request to a specific user, generating a unique access code based on the request, encrypt the access code and send the encrypted E-Key to the user. Penilla discloses in col. 42, lines 64-67 “a request to send e-keys to a recipient is received. Cloud services can receive the request 741. The request can include identification of the recipient and the privileges defined by the requester for that issuance of e-keys to the recipient and identification of the device that will receive the e-keys.”. Penilla also discloses the transmitting request is based on the determination  (col. 40, lines 34-37, Examiner construes transmitting electronic key to valet device based on the assignment to a valet as the determination). Furthermore, Penilla disclose when detecting a user is inside the vehicle (col. 22, 33-34), the user profile can be automatically retrieved, the user is identified from the database (col. 22, lines 38-45). Examiner construes the cited section as transmitting request for authenticating the user based on the face recognition. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21,23,24,26,27,28,30,31,34-37,39 and 40 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Penilla (9,365,188).
	Regarding claim 21, Penilla discloses a system for limiting operation of a vehicle (col. 2, lines 27-29), comprising: 
	one or more memory units for storing instructions (col. 10, lines 39-40); and 
	one or more processors configured to execute the instructions to perform operations (col. 10, lines 39-40) comprising: 
	creating a first user profile associated with the vehicle (FIG. 3, “User 1”), the first user profile comprising a first user vehicle mode (FIG. 5, “driving modes”) and first user authentication data comprising a first user voice signal (col. 12, lines 35-39, “voice detection”); 
	determining that a key device is inside the vehicle (FIG. 9B, “374”, FIG. 10, “452”); 
	scanning to detect a first user device (FIG. 10 “452”); 
	connecting to the first user device (FIG. 6, “connected device”); 
	requesting transmitting a request for authentication data to the first user device (FIG. 31B, col. 42, lines 64-67), the transmitting request being based on the determination (col. 40, lines 34-37, Examiner construes transmitting electronic key to valet device based on the assignment to a valet as the determination); 
	receiving, based on the request, first input authentication data from the first user device (col. 40, lines 37-40, “the valet device is the recipient of the electronic key”), the first input authentication data comprising an input voice signal (col. 12, lines 37 “voice detection”); 
	determining that a component of the input voice signal matches the first user voice signal (col. 17, lines 32-36, col. 12, lines 35-37); 
	setting the vehicle mode to the first user vehicle mode (col. 40, line 45-47, col. 36, line 10, “valet mode”); and 
	limiting vehicle operation based on the first user vehicle mode (col. 36, line 10, “vehicle will have restricted use parameters”).
	Regarding claim 23, Penilla discloses wherein the first user vehicle mode comprises at least one of operating the vehicle below a maximum vehicle speed or operating the vehicle for a distance below a distance threshold (col. 2, line 29 “speed restriction”, col. 36, line 31, teenager mode with limited speed).    
	Regarding claim 24, Penilla discloses wherein limiting vehicle operation comprises: determining that a vehicle travel distance exceeds the distance threshold; 
	sending a notification to a remote user device, the notification stating that the vehicle travel distance exceeds the distance threshold; and 
	performing, based on the vehicle travel distance and the distance threshold, at least one of decreasing vehicle speed or disabling the vehicle (col. 16, lines 41-52).  
	Regarding claim 26, wherein the operations further comprise: determining that a predetermined condition of the first user vehicle mode is satisfied; and sending a description of a vehicle location to a remote device, based on a determination that the predetermined condition is satisfied (col. 34, lines 1-8, FIG. 9a).  
	Regarding claim 27, wherein the predetermined condition comprises at least one of reaching a scheduled time, reaching a predetermined location, leaving a predetermined location, exceeding a predetermined speed, or detecting an emergency input (col. 13, lines 4-7).  
	Regarding claim 28, wherein the first user authentication data further comprises at least one of a passcode, a tap code, or a biometric (col. 22, line 34).  
	Regarding claim 30, wherein the operations further comprise: creating a second user profile associated with the vehicle, the second user profile comprising a second user vehicle mode and second user authentication data; receiving second input authentication data; determining that the second input authentication data matches the second user authentication data; and setting the vehicle mode to the second user vehicle mode (FIG. 1 and FIG. 5).  
	Regarding claim 31, wherein the operations further configured comprise: scanning to detect a second user device (FIG. 10 “452”);  and connecting to the second user device (FIG. 6, “connected device”);  wherein: -4-Application No.: 16/199,101 Attorney Docket No.: 05793.3722-01000 requesting authentication data comprises sending the request to the second user device (FIG. 31B, col. 42, lines 64-67); and receiving first input authentication data comprises receiving the second input authentication data from the second user device (col. 40, lines 34-37, Examiner construes transmitting electronic key to valet device based on the assignment to a valet as the determination).  
Regarding claim 34, wherein: the first vehicle mode is a restricted mode; and the second vehicle mode is an unrestricted mode (FIG. 5, admin or restricted, sport, economy).  
	Regarding claim 35, wherein: the first vehicle mode is an unrestricted mode; and the second vehicle mode is a restricted mode (FIG. 5, admin or restricted, sport, economy).   
	Regarding claim 36, wherein the operations further comprise: turning the vehicle on based on the determination that the first input authentication data matches the first user authentication data (col. 4, lines 66-67, col. 5, lines 1).  
	Regarding claim 37, wherein the request comprises at least one of an audio prompt or a visual prompt (col. 9, line 65).  
	Regarding claim 39, claim 39 is rejected using the same art and rationale used to reject claim 21.	
	Regarding claim 40, Penilla discloses a system for limiting operation of a vehicle (col. 2, lines 27-29), comprising: 	
	one or more memory units for storing instructions (col. 10, lines 39-40); and -6-Application No.: 16/199,101 Attorney Docket No.: 05793.3722-01000 
	one or more processors configured to execute the instructions to perform operations (col. 10, lines 39-40) comprising: 
	scanning to detect a first user device (FIG. 10 “452”);  
	connecting to the first user device (FIG. 6, “connected device”);  
	presenting, via an interface, a prompt for transmitting, to the first user device, a request for first authentication data (FIG. 31B, col. 42, lines 64-67, col. 40, lines 34-37, Examiner construes transmitting electronic key to valet device based on the assignment to a valet as the determination);
	receiving first authentication data from the first user device from the interface responsive to the prompt request (col. 40, lines 37-40, “the valet device is the recipient of the electronic key”, col. 12, lines 37 “voice detection”);; 
	determining that the first authentication data matches stored authentication data associated with a supervised mode (col. 17, lines 32-36, col. 38, line 65); 
	transmitting, to a remote user device based on the determination, a request for second authentication (FIG. 31B); 
	receiving, from the remote user device, second authentication data responsive to the request for second authentication (FIG. 1); 
	setting the vehicle mode to the supervised mode based on the second authentication data (FIG. 2, “owner”); and 	
	limiting vehicle operation based on the supervised mode (FIG. 4). -7-  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla (9,365,188) in view of Escareno (6,163,251).

	Regarding claim 25, Penilla does not explicitly disclose wherein limiting vehicle operation comprises: displaying a notification, the notification comprising an instruction to cease vehicle operation; 
	initiating a delay period; and 
	upon expiration of the delay period, modifying operation of the vehicle by one of reducing vehicle speed or disabling the vehicle.
	 Escareno teaches wherein limiting vehicle operation comprises: displaying a notification, the notification comprising an instruction to cease vehicle operation; 
	initiating a delay period; and 
	upon expiration of the delay period, modifying operation of the vehicle by one of reducing vehicle speed or disabling the vehicle (abstract and FIG. 1).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of restricting vehicle operation as disclosed by Penilla to incorporate the vehicle theft prevention as taught by Escareno for the purpose of decrease the vehicle theft rate.
	
Claims 29, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (9,365,188) in view of Schlager (6,518,889).

	Regarding claim 29, Penilla does not explicitly disclose wherein: the first user vehicle mode is an emergency mode; and the first user voice signal comprise an emergency phrase.
	Schlager teaches wherein: the first user vehicle mode is an emergency mode; and the first user voice signal comprise an emergency phrase (col. 28, lines 1-2).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of restricting vehicle operation as disclosed by Penilla to incorporate the voice activated system as taught by Schlager for the purpose of increase the safety of people.
	Regarding claim 32, Schlager further teaches wherein: the second user vehicle mode is an emergency mode; the second user profile comprises an emergency phrase; and receiving second input authentication data comprises: monitoring an audio input signal; and identifying the emergency phrase in the audio input signal (col. 28, lines 1-2).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of restricting vehicle operation as disclosed by Penilla to incorporate the voice activated system as taught by Schlager for the purpose of increase the safety of people.
	Regarding claim 33,  Schlager further teaches the operations further comprise: sending a notification to an emergency service (col. 29, lines 17-18).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of restricting vehicle operation as disclosed by Penilla to incorporate the voice activated system as taught by Schlager for the purpose of increase the safety of people.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla (9,365,188) in view of Wilder (20160104034).

	Regarding claim 38, Penilla does not explicitly disclose wherein: the request comprises an instruction to look at a camera; and determining that the first input authentication data matches the first user authentication data comprises implementing a facial recognition algorithm.
	 Wilder teachers wherein: the request comprises an instruction to look at a camera; and determining that the first input authentication data matches the first user authentication data comprises implementing a facial recognition algorithm (¶0001).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of restricting vehicle operation as disclosed by Penilla to incorporate the voice activated system as taught by Schlager for the purpose of enhancing the accuracy of facial recognition in order to verify user identity. 

	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ricci (2014/0306826) disclose Methods and systems for automatic communication of vehicle damage and health of users in detected vehicle incidents are disclosed. Specifically, a method to monitor the health of occupants and detect and identify any occupants experiencing a medical anomaly is provided. In the event a medical anomaly is detected within a vehicle, the system may take a number of actions. In one embodiment, the actions comprise notifying health care providers and emergency personnel or police, communicating accident data, and emitting a visual or audio alarm (abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662